Citation Nr: 0944489	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-03 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 





INTRODUCTION

The Veteran had active duty service from March 1966 to March 
1970.  He subsequently served in the United States Air Force 
Reserve and had periods of active duty from February 1991 to 
April 1991 and from February 2003 to January 2005.

This matter comes before the Board of Veterans' of Appeals 
(BVA or Board) on appeal from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To obtain the Veteran's complete service 
personnel records, to verify his service dates, and to afford 
him a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran's complete service personnel 
records are not associated with the claims file, and it does 
not appear any attempt was made to obtain such records.  
Thus, the RO should attempt to obtain and associate with the 
claims file the Veteran's complete personnel records.


The Board also notes that verification of the Veteran's 
service is necessary.  In this regard, the available service 
personnel records show that he had active duty service from 
March 1966 to March 1970, from February 1991 to April 1991, 
and from February 2003 to January 2005.  However, the Veteran 
served in the United States Air Force Reserves, and there is 
no indication as to the dates of his periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  Therefore, the RO should attempt to verify the 
dates of the Veteran's service in the United States Air Force 
Reserves.

In addition, the Board notes that the Veteran was afforded a 
VA examination in March 2005.  The examiner indicated that 
the Veteran had residuals of a back injury and fall in 2003 
that had resolved.  However, the Veteran has alleged that the 
injury was sustained in 1990.  His service treatment records 
do document him as having had an acute lumbar strain in 1990.  
The March 2005 VA examiner acknowledged the history of low 
back pain in July 1990, but he did not provide any opinion 
addressing whether the Veteran currently has a back disorder 
related to such symptomatology.

Moreover, the March 2005 VA examiner did not indicate that he 
had reviewed the Veteran's claims file.  In fact, he stated 
that there were no available service treatment records or 
medical records and that he instead reviewed the Veteran's 
copies of his military medical records.  Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in 
relation to its history. See 38 C.F.R. § 4.1.  Therefore, the 
Board finds that a VA examination and medical opinion is 
necessary for the purpose of determining the nature and 
etiology of any and all back disorders that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should contact the National 
Personnel Records Center (NPRC), the 
Air Reserve Personnel Center (ARPC), 
Records Management Center (RMC), the 
appellant's unit, and any other 
appropriate location, to request the 
complete service personnel records of 
the appellant. The RO should also 
request verification of the dates the 
Veteran served in United States Air 
Force Reserves, to include the dates 
for each period of active duty for 
training and inactive duty for 
training that he attended.  The RO 
should prepare a summary of such 
dates.
  
As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The appellant should be 
notified of any action to be taken.

2.  The Veteran should be afforded a 
VA examination to determine to 
determine the nature and etiology of 
any back disorders that may be 
present.  The RO should provide the 
examiner with the summary of the 
Veteran's verified dates and types of 
service.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.   
The examiner is requested to review 
all pertinent records associated with 
the claims file, including his service 
personnel and treatment records, his 
post-service medical records, and his 
lay statements. 

It should be noted that service 
connection has already been 
established for osteopenia with a 
compression fracture of T8 and T9 and 
mild degenerative joint disease and 
anterior wedging of T7.  The examiner 
should identify all other nonservice-
connected current back disorders.  For 
each disorder identified, he should 
indicate when the disorder manifested 
and whether it is at least as likely 
as not that that the disorder is 
related to the Veteran's active duty 
service or a period of active duty for 
training (ACDUTRA) or inactive duty 
for training (INACDUTRA).

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

If the examiner finds that a current 
back disorder (other than the service-
connected thoracic spine disability) 
did not manifest during or is not 
related to a period of active duty, 
ACDUTRA, or INACDUTRA, he or she 
should indicate whether the disorder 
preexisted such a period of service.  
If so, he or she should state whether 
the preexisting psychiatric 
disorder(s) worsened in severity 
during service and whether the 
increase in severity was consistent 
with the natural progression of the 
disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond 
its natural progression.  In 
responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


